04/23/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs January 24, 2018

          JAMES ROBERT OLIPHANT v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Johnson County
                     No. CC-17-CR-127 Lisa N. Rice, Judge


                            No. E2017-02147-CCA-R3-HC


The petitioner, James Robert Oliphant, appeals the summary dismissal of his petition for
writ of habeas corpus, which challenged his 1983 Washington County Criminal Court
conviction of assault with intent to commit second degree murder. Discerning no error,
we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

James Robert Oliphant, Mountain City, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; and Jeffrey D. Zentner, Assistant
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              The petitioner, originally charged by the Washington County Grand Jury in
case number 14673 with burglary and assault with intent to commit first degree murder,
was convicted of assault with intent to commit second degree murder in the Washington
County Criminal Court in 1983 and received a three-year sentence. The petitioner’s trial
was apparently held in Unicoi County, and the judgment form states that the judgment
was entered in the Criminal Court for Washington County, Tennessee “being held in
Unicoi County, Tennessee.” In 1986, the petitioner was convicted of burglary of a
vehicle in case number 15965, for which he received a sentence of life imprisonment as a
habitual offender. See State v. James Robert Oliphant, No. 228 (Tenn. Crim. App.,
Knoxville, Oct. 14, 1987), perm. app. denied (Tenn. Dec. 28, 1987). During the
sentencing phase of that trial, the State proved that the petitioner “had been convicted on
one occasion in Florida for burglary and involuntary sexual battery, on a second
occasion, in Tennessee, for second degree burglary and receiving stolen property, and [in
case number 14673], also in Tennessee, for assault with intent to commit murder.” Id.
The petitioner then unsuccessfully sought post-conviction relief, in which he asked the
court “to void the 1986 conviction and previous convictions used to establish habitual
criminality,” but his conviction in case number 14673 was not included in that petition.
Oliphant v. State, 806 S.W.2d 215, 216 (Tenn. Crim. App. 1991).

               On September 15, 2017, the petitioner filed a petition for writ of habeas
corpus, claiming that the trial court lacked jurisdiction because his crime was committed
and charged in Washington County but he was convicted in Unicoi County. In addition,
the petitioner argued that his 1983 conviction was erroneously used to enhance his
sentence in case number 15965. The habeas corpus court summarily dismissed the
petition, concluding that the petitioner had failed to state a cognizable ground for habeas
corpus relief.

              In this appeal, the petitioner reiterates his claim that the trial court lacked
jurisdiction and that his void conviction was improperly used to enhance his later
sentence. The State responds that the habeas corpus court’s dismissal was appropriate
because the petitioner failed to state a cognizable claim for habeas corpus relief.

               “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v.
State, 21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s
decision is, therefore, “de novo with no presumption of correctness afforded to the
[habeas corpus] court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d
406, 408 (Tenn. 2006)). The writ of habeas corpus is constitutionally guaranteed, see
U.S. Const. art. 1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for
more than a century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee
Code Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained
of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” T.C.A. § 29-21-101. Despite the broad wording of the statute, a writ of
habeas corpus may be granted only when the petitioner has established a lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate
release because of the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v.
Galloway, 45 Tenn. (5 Cold.) 326 (1868). The purpose of the state habeas corpus
petition is to contest a void, not merely a voidable, judgment. State ex rel. Newsom v.
Henderson, 424 S.W.2d 186, 189 (Tenn. 1968). A void conviction is one which strikes at
the jurisdictional integrity of the trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993); see State ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella
v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).
                                              -2-
              To obtain release from custody via a habeas corpus proceeding, the
petitioner must establish that he is imprisoned or restrained of his liberty “as a direct
consequence” of the judgment being challenged. Hickman v. State, 153 S.W.3d 16, 24
(Tenn. 2004). “Use of the challenged judgment to enhance the sentence imposed on a
separate conviction is not a restraint of liberty sufficient to permit a habeas corpus
challenge to the original conviction long after the sentence on the original conviction has
expired.” Id. at 23.

              In our view, the petitioner has failed to establish entitlement to habeas
corpus relief. His sentence in the challenged conviction expired over 30 years ago, and
its use to enhance his sentence in case number 15965 was “merely a collateral
consequence” of the judgment at issue. Id. at 24. Thus, “habeas corpus is not an
appropriate avenue for seeking relief.” Id. at 23. Moreover, nothing indicates that the
judgment at issue is facially invalid. The judgment reflects that it was entered in the
Criminal Court for Washington County, Tennessee “being held in Unicoi County,
Tennessee.” The petitioner offers nothing aside from his bald assertion that he never
consented to the change of venue, and “a petitioner is not entitled to habeas corpus relief
unless that petitioner can show from the record or the face of the judgment that the court
of conviction lacked jurisdiction or is otherwise void.” State v. Ritchie, 20 S.W.3d 624,
631 (Tenn. 2000) (emphasis added).

               Although “[a] petition for habeas corpus may be treated as a petition [for
post-conviction relief] when the relief and procedure . . . appear adequate and
appropriate,” T.C.A. § 40-30-105(c), the instant petition was filed more than 30 years
after the petitioner’s challenged judgment became final, which is well outside the one-
year statute of limitations, see T.C.A. § 40-30-102(a). Furthermore, neither the statutory
grounds nor due process principles mandate the tolling of the statute of limitations.

             The petitioner has failed to establish a cognizable ground for habeas corpus
relief. Accordingly, we affirm the judgment of the habeas corpus court.


                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -3-